The State




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                   Tuesday, April 28, 2015

                                    No. 04-14-00709-CR

                               Francisco Javier GONZALEZ,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR9697
                          Honorable Ray Olivarri, Judge Presiding


                                       ORDER

       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to May 4, 2015.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court